Filed Pursuant to Rule424(b)(3) Registration No. 333-135640 AUXILIO, INC. 2,132,076 Shares of Common Stock This Prospectus Supplement supplements and amends the prospectus dated April 27, 2010 with respect to the resale of 2,132,076 shares of our common stock, or the Prospectus. We are supplementing the Prospectus to provide the following information: 1. On March 30, 2011, we filed our Annual Report on Form 10-K with the Securities and Exchange Commission and issued a press release announcing our fiscal 2010 financial results.Set forth below is a summary of our 2010 financial results: For the year ended December 31, 2010, we reported net revenue of $15.4 million, compared to $16.0 million in 2009. Gross profit for the 2010 fiscal year was $2.9 million, or 19% of sales, compared to $4.0 million or 25% of sales, in 2009.Operating expenses for the 2010 fiscal year were $4.4 million, compared to $4.0 million in 2009.Net loss for the 2010 fiscal year was $1.5 million, or $0.08 per share, compared to a net loss of $35,700 or breakeven, in 2009. The information attached to this Prospectus Supplement modifies and supersedes, in part, the information in the Prospectus. Any information that is modified or superseded in the Prospectus shall not be deemed to constitute a part of the Prospectus, except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including all amendments and supplements thereto. THE SECURITIES OFFERED IN THE PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. SEE "RISK FACTORS" BEGINNING ON OF THE PROSPECTUS TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED WHETHER THE PROSPECTUS OR THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is March 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 30, 2011 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-27507 88-0350448 (Commission File Number) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices) (949) 614-0700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On March 30, 2011, Auxilio, Inc. issued a press release to report its 2010 financial results. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. As Auxilio, Inc. previously publicly announced, Auxilio, Inc. will hold an investor conference call at 8:00 a.m. PDT / 11:00 a.m. EDT on Wednesday, March 30, 2011 to discuss these results. All of the foregoing information, including Exhibit 99.1, is being furnished under Item 2.02 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press release of Auxilio, Inc. dated March 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AUXILIO, INC. Date:March 30, 2011 By:/s/ Paul T. Anthony Name:Paul T. Anthony Title:Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release of Auxilio, Inc. dated March 30, 2011.
